Citation Nr: 0001415	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-23 478	)	DATE
	)
	)

On appeal from a rating decision certified by the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to an increased (compensable) disability 
rating for a brain concussion.

3. Entitlement to an increased disability rating for low back 
syndrome with degenerative joint disease currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and P.M.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to June 1967.  The veteran served aboard the U.S.S. Coral 
Sea, off the coast of Vietnam, from September 1966 to 
February 1967.  

These matters come before the Board of Veteran's Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In August 1998, the claims folder was 
transferred to the RO in Albuquerque, New Mexico.  

The Board observes that a review of the evidence of record 
appears to have reasonably raised the issue of entitlement to 
service connection for a seizure disorder as secondary to the 
service-connected brain concussion.  As this claim has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.  See Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, 
to the extent possible.  

2. The veteran's military occupational specialty was an 
aviation boatswain's mate, aircraft handler, and fireman. 

3. The veteran served three on line tours aboard the U.S.S. 
Coral Sea, an aircraft carrier that launched combat air 
strikes against communist supply lines in North Vietnam.  

4. The veteran's currently diagnosed PTSD is attributable to 
incidents in military service, combat and non combat.  

5. The service-connected brain concussion is manifest by 
purely subjective complaints of headaches, dizziness 
(spinning), impaired memory, and sleep difficulty.  

6. The service-connected low back syndrome with degenerative 
joint disease is manifest by pain, some limitation of 
extension of the lumbar spine, without increased 
functional impairment, and no spasm, tenderness, postural 
abnormalities, or use of pain medication.  


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the veteran, 
post-traumatic stress disorder was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (1996) (effective prior 
to March 7, 1997).  

2. Resolving all reasonable doubt in favor of the veteran, 
the schedular criteria for a compensable rating for brain 
concussion with purely subjective complaints have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.124a, Diagnostic Codes (DCs) 8045-9304 
(1999).  

3. The criteria for a disability rating in excess of 20 
percent for low back syndrome with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
DC 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues currently under appellate consideration are the 
veteran's claims for service connection for PTSD, a 
compensable disability rating for a brain concussion, and a 
disability rating in excess of 20 percent for low back 
syndrome with degenerative joint disease.  The Board finds 
that these claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  That is, the veteran has presented 
claims which are not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
those claims.  

The Board observes that an October 1995 VA letter from the 
Records Processing Center (RPC) to the St. Paul RO reflects 
that "the [veteran's] claims folder has not been found.  A 
rebuilt folder is enclosed.  Please keep searching for the 
missing folder.  If you find it, you should combine the two 
folders and advise this office."  A December 1995 VA Form 
119, Report of Contact, reflects "per visit with veteran in 
St. Paul RO, we realized there are 2 c[laims] files for him.  
I tracked down original c[laims] file in Houston, Texas - 
file "PTO'd" to my attention.  Vet[eran] requests we 
continue processing his claim for PTSD."  A handwritten 
notation by the St. Paul RO on a "Request for Missing 
Folder" dated in January 1996 reflects "combined with 
folder on January 10, 1996.  E-mail to RPC January 11, 
1996."  In view of the foregoing, the Board views the record 
on appeal as complete and is satisfied that all relevant 
facts have been properly and sufficiently developed.  See 38 
U.S.C.A. § 5107(a) (West 1991).  



I. Service Connection for PTSD 

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  

In the instant case, the Board notes that the veteran filed 
his initial claim for service connection for PTSD in January 
1994.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the veteran's claim of entitlement to service connection for 
PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
See Cohen, supra, (quoting 38 C.F.R. § 3.304 (f)); see also 
VA ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 7.46 (Oct. 
11, 1995) (hereinafter VA MANUAL 21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  See 38 
U.S.C.A. § 1154(a) (West 1991).  The requirements vary 
depending upon whether or not the veteran engaged in combat 
with the enemy.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 
3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 (1994); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  See 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence."  
West, Zarycki, and Doran cited a provision of the VA MANUAL 
21-1 which has now been revised as "Evidence of Stressors in 
Service" to read, in part,... "[C]orroborating evidence of 
a stressor is not restricted to service records, but may be 
obtained from other sources."  Since the October 1995 
revision of the VA MANUAL 21-1, the Court has held that the 
requirements in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that the "veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the Fourth 
Edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125 (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1999).  

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.  

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that there 
is a link established by medical evidence between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appear to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the veteran and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied to the 
veteran's claim for service connection for PTSD.  

On enlistment in September 1963, the veteran's psychiatric 
status was evaluated as normal.  The service medical records 
reflect that in June 1964 the veteran fell from a crash truck 
at the Barber's Point Naval Air Station.  He was unconscious 
for about 4-5 minutes.  Upon awakening, he was hyperexcitable 
and appeared to be disoriented.  A June 1965 psychiatric 
consult reflects that the veteran appeared to be a moderately 
severe schizoid personality.  An August 1965 psychiatric 
consultation reflects an evaluation for possible organic 
impairment.  The report reflects that the veteran is 
perplexed by his apparent inability to get along with others.  
The conclusions included 19 year old of bright normal 
intelligence experiencing adjustment difficulties as the 
result of a characterological deficit.  His personality 
disorder was manifest by suspiciousness, poor management of 
hostility, impulsivity, sexual preoccupation, and impaired 
interpersonal relationships.  

A subsequent psychiatric evaluation in August 1965 reflects 
referral from his Command due to his being absent without 
leave and reportedly attacking a girlfriend with an ice pick.  
He reports having difficulty in his present working situation 
due to constant teasing, ridicule, and harassment.  He gives 
a history of being a "lone wolf" all of his life.  He 
states, however, that he has two friends in the division 
where he works.  He has a low self-image and responds to the 
harassment of others with defensiveness.  He has a good 
memory.  Since his enlistment, he has made only a borderline 
adjustment due to his difficulty in dealing more closely with 
people, and his being the constant brunt of criticism and 
harassment.  His performance of duty has apparently been 
satisfactory.  The diagnosis was schizoid personality 
manifest by impaired interpersonal relationships, isolation, 
suspiciousness of others, low self-image with defensiveness, 
dependency, passivity, and secondarily, anxiety and 
impulsivity that at times interferes with his good judgment.  
The separation examination dated in May 1967 reflects a 
normal psychiatric evaluation.  

A September 1993 VA Medical Center discharge summary for an 
unrelated condition reflects diagnoses of PTSD, major 
depression, blackout spells - rule out temporal epilepsy, in 
addition to others.  

A February 1994 "PTSR" Clinic, psychiatry service, note 
reflects that after he recovered sufficiently following the 
in-service head injury, he was initially assigned to the 
Chaplains Office and then sent back to the crash-crew.  He 
apparently objected and then was transferred to the U.S.S. 
Coral Sea, an aircraft carrier operating off the coast of 
Vietnam.  He states his job involved spotting planes and 
installing ordinances.  Toward the end of his duty there, he 
functioned as the landing signal officer helping planes land.  
He never advanced beyond the level of E-2, airman apprentice.  
He did spend some time in the brig for fighting and 
disrespect.  Upon his discharge from the Navy, his poor 
adjustment continued.  He returned to Minnesota and started 
drinking heavily.  While in Alaska, he killed his girlfriend 
in a hunting accident and received a 7-year Alaska state 
prison sentence.  Dr. Russell, Ph.D., noted that the veteran 
has a lot of trauma not related to Vietnam experiences.  His 
head trauma complicates the picture and his memory is very 
poor.  He may not be a good historian.  He has some of the 
symptoms of PTSD, but not enough for the diagnosis.  

A discharge summary from the VA Medical Center in Minneapolis 
dated in February 1994 reflects that the veteran was 
hospitalized for 44 days.  The Beck Depression Inventory on 
admission was 28.  The veteran was also seen in consultation 
by the PTSD unit.  It was noted that he has considerable 
trauma not related to his Vietnam experiences.  He does not 
reach the criteria for a diagnosis of PTSD.  The Minnesota 
Multiphasic Personality Inventory (MMPI) was quite elevated 
but reflects confusion or lack of cooperation but probably 
represents a severe psychological disturbance with psychotic 
and paranoid thinking along with high levels of anger and 
poor impulse control.  The Axis I diagnoses were major 
depressive disorder with mood incongruent psychiatric 
symptoms and alcohol abuse.  

An April 1994 discharge summary from the VA hospital in San 
Antonio reflects that the veteran was discharged from the VA 
in St. Cloud, Minnesota after a four month admission and 
admitted to Audie L. Murphy Memorial Veterans Hospital in 
March 1994 with a history of PTSD with secondary dissociative 
episodes and major depression.  The Axis I diagnoses were 
posttraumatic stress disorder with acute exacerbation and 
major depression with dissociative episodes. 

A May 1994 VA letter from the PTSD Clinic Team (PCT) together 
with a list of stressors reflects that the veteran is an 
unemployed Vietnam veteran and that he was referred for PTSD 
assessment by inpatient psychiatry.  Briefly, the veteran 
received the National Defense Service Medal, the Navy Unit 
Commendation Ribbon, the Vietnam Service Medal, and the 
Republic of Vietnam Campaign Medal with a Bronze Star.  The 
record also reflects that the veteran received combat and 
hazardous duty pay.  While serving on the U.S.S. Coral Sea, 
he reported witnessing aircraft crashes onto the flight deck 
and into the catwalk.  He was present when flares 
accidentally went into the magazine locker causing multiple 
explosions.  He reports that bombs and other munitions would 
break free during loading and roll around loose on the deck.  
The veteran assisted in the rescue of pilots and crewmembers 
from fires generated by aircraft crashes and other accidents.  
The veteran reported witnessing accidents in which 
crewmembers walked into spinning propellers and dying as 
their blood and flesh sprayed the area.  A close friend was 
killed this way.  He recalls it being night and the flight 
deck illuminated with red light.  The veteran thought it was 
raining until he stepped into a different light and 
discovered he had been splattered by the blood of his buddy.  
Medical records reflect that the veteran suffered a head 
injury on June 1964 when he accidentally fell from a crash 
truck at Barber's Point in Hawaii.  He reports being 
unconscious for an unknown period of time; other crew told 
him he "died" and had to be revived.  Records show that he 
suffered a concussion, generalized, severe.  A spinal tap 
indicated that he had experienced a post-traumatic 
subarachnoid hemorrhage.  He has suffered PTSD symptoms for 
many years.  The PCT team screening and psychosocial history 
indicate a diagnosis of posttraumatic stress disorder.  He 
was anxious but cooperative during the interview and often 
struggled to remember dates and places.  The symptoms include 
mood swings with intense anxiety an severe depression memory 
lapses and problems with concentration, sleep difficulties, 
nightmares of shipboard accidents and pulling crewmembers 
from fires, vivid intrusive memories and flashbacks, 
emotional numbing, interpersonal difficulties, and social 
isolation.  These symptoms, combined with residuals from the 
concussion, result in total disability rendering him 
unemployable.  The Axis I diagnoses reflect post traumatic 
stress disorder, chronic, severe, with associated anxiety and 
severe depression; totally disabling, unemployable.  The Axis 
II diagnoses included deferred and tendencies to isolate from 
early age exacerbated by PTSD symptoms.  The Axis III 
diagnoses included current medical problems (residuals from 
concussion, chronic severe headaches, and back strain).  

An October 1994 VA PTSD evaluation reflects by history as 
reported by veteran diagnoses of depressive reaction, 
schizophrenia personality, habitual excessive drinking, major 
depression with mood incongruent psychotic features, and 
PTSD.  He has had some neuropsychological testing showing 
some decline in intellectual functioning suggestive of 
mesotemporal diencephalic dysfunction.  Recent EEGs have been 
within normal limits.  The veteran claims he spent three 
tours in Vietnam.  His Vietnam military experience was 
serving aboard an aircraft carrier.  Overall, the veteran 
appeared slightly disorganized.  The provisional - 
differential diagnoses included PTSD, organic affective 
disorder, and organic delusional disorder.  After a review of 
the veteran's medical records, the Axis I diagnosis was PTSD 
and the Axis II diagnosis was deferred.  

The evidence of record reflects psychiatric admissions for 
PTSD, major depression, and rule out personality disorder in 
January, February, and March 1995, respectively.  

The February 1995 VA neuropsychiatric evaluation reflects 
DSM-IV Axis I diagnoses: 1) no neuropsychological diagnosis; 
2) rule out PTSD (October 1994); 3) major depressive 
disorder, recurrent, severe with psychotic features, by 
history; and 4) alcohol abuse, by history.  The Axis II 
diagnosis was schizoid personality disorder, by history.  

A March 1995 psychology consult reflects history of mixed 
symptoms of mood disorder, organic impairment, and 
schizophrenic features.  The basis for the following report 
are Rorschach, the clinical interview, and reviews of the 
February 1995 neuropsychological assessment, the October 1967 
neurologic examination, the August 1965 psychiatric 
assessment, and the August 1965 psychological assessment.  
The veteran reports intrusive thoughts of being covered with 
blood from an accident on a flight deck, in which the person 
next to him was killed by an airplane propeller.  The 
examiner remarked that if the history of the reported trauma 
is accurate, post-traumatic stress disorder may be present.  

A June 1995 VA mental disorders examination reflects that 
this examiner previously examined the veteran in October 
1994.  The examiner noted that a concern at the initial 
appointment with the veteran was that he not only had a 
condition of PTSD, but also could be experiencing psychiatric 
disability secondary to a concussion sustained while on 
active duty.  The current diagnosis was posttraumatic stress 
disorder, severe, with a history of dissociative episodes.  
The examiner noted that he could not rule out an organic 
personality syndrome versus a schizoid personality disorder.  

A statement from a VA psychiatrist dated in October 1996 
reflects that the veteran was admitted to VA hospital in 
September 1996 following a suicide attempt and remained 
hospitalized.  He was found committable and is currently on a 
stay of commitment due to mental illness (PTSD).  The record 
reflects that the veteran is a Vietnam combat veteran who is 
diagnosed with and is in treatment for PTSD.  The Axis I 
diagnoses included PTSD, alcohol dependence by history, and 
cannabis abuse.  The Axis III diagnoses included seizure 
disorder and peptic ulcer disease.  

A lay statement from the veteran's mother dated in May 1997 
reflects that when she signed for her son to join the Navy, 
he was bright, cheerful, thoughtful, ambitious, and outgoing.  
In essence, since "he was thrown off the crash truck," his 
personality has not been the same.  

The veteran's chief complaints during a May 1997 psychiatric 
evaluation conducted by Dr. A. Karayusuf were PTSD and 
blackouts.  The veteran reported "I was killed in 1964 in an 
airport accident."  He has nightmares about the runway 
incident and the time when a fellow service member walked 
into a moving propeller on the flight deck.  The person's 
body was "splattered all over me".  He has flashbacks to 
these events brought on by the slightest irritation or stress 
or demand placed upon him.  He has been diagnosed as having 
PTSD, alcohol dependence by history, and cannabis abuse.  He 
reports vivid hallucinatory experiences where in he 
periodically will hear his name being called very loudly; he 
also hears other "little stupidities" [taunts].  The 
provisional diagnoses were PTSD, alcohol dependence in 
remission, and cannabis abuse in remission.  The prognosis 
was guarded.  

Testimony from the September 1997 personal hearing reflects 
that the veteran entered military service at the age of 17, 
that he was transferred to the U.S.S. Coral Sea in 1965, that 
he was on Yankee Station, that he did launches and flight 
recoveries as an aviation plane handler on the flight deck, 
that he was splattered with the blood of a plank captain who 
walked into a propeller as he was working on the "prop 
job", and that he fell off a [crash] truck going 50 miles 
per hour and hit the runway on the way to an emergency.  The 
veteran received a MRI of the brain while incarcerated for 
[murder].  The witness, P.M., testified that the veteran 
wakes up almost every night and he is onboard ship.  She 
reports that he tells them "I'm out of the service, you have 
to let me off the ship."  "They" will not let him off 
saying "no we don't, we can do whatever we want."  The 
veteran reported that the incident that bothers him the most 
is that he cannot get off the ship.  He dreams that he is 
signing up again and that he is making another trip.  He 
testified that he had a lot of things happen to him, but the 
bothering "me" part comes from the accident [falling off 
the crash truck] . . . because [he] has never been able to 
put [anything] together since then."  He has been told he 
has PTSD and that the PTSD is related to the accident.  The 
witness offered that he has panic attacks.  

The record before the Board demonstrates that the veteran has 
clearly been diagnosed as having PTSD.  The veteran's 
military occupational specialties included fireman, aviation 
boatswain's mate, and aircraft handler aboard an aircraft 
carrier that launched combat air strikes against communist 
supply lines in North Vietnam.  As noted above, the veteran 
sustained a head injury in 1964.  The record reflects 
behavioral problems and a gradual decline in performance 
thereafter.  He reports experiencing constant teasing, 
ridicule, and harassment.  He has auditory hallucinations 
where his name is being called very loudly and he hears 
"little stupidities" [taunts].  Further, the veteran 
asserts that while working on a "prop job" aboard the 
U.S.S. Coral Sea, he was splattered with the flesh of a plank 
captain who had walked into a propeller.  He also reports 
other stressors to include aircraft crashes on the flight 
deck and into the catwalk, explosions on board ship, loose 
bombs rolling around deck, and fires.  In essence, the 
veteran asserts that these stressors together are the source 
of his nightmares.  The veteran reports that these scenes 
reoccur in his dreams and he is restrained from leaving the 
ship.  At present, the veteran complains of flashbacks, 
nightmares, difficult sleep, anxiety, diminished 
concentration and appetite, impaired memory, poor hygiene, 
and auditory hallucinations.  Examinations conducted by VA 
and private physicians dated in May 1994, October 1994, June 
1995, and May 1997 have accepted both combat and non combat 
stressors as supporting a diagnosis of PTSD.  

However, "[j]ust because a physician or other health 
professional accepts the veteran's description of [his] 
experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept the veteran's uncorroborated account of 
his experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Therefore, the Board must consider whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  It is the responsibility of the Board to 
assess the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  If 
the claimed stressor is unrelated to combat - non combat, the 
veteran's lay testimony is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence.  In that regard, the Board 
accepts as supported by service medical records that the 
veteran fell from a crash truck traveling at 50 miles per 
hour on its way to an [aircraft] emergency sustaining 
traumatic brain injury.  See 38 U.S.C.A. § 1154(a).  

Turning to combat related stressors, the response from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) received in August 1996 with Command Histories 
reflects that the members aboard the U.S.S. Coral Sea were 
involved in combat activity during the veteran's tour of duty 
in Vietnam.  The USASCRUR reported that they were only able 
to verify his duty assignments to include his participation 
in rescue operations as they are listed in his Official 
Military Personnel File (OMPF).  The Command History of the 
U.S.S. Coral Sea for the 1966 calendar year reflects that a 
spectacular and highly publicized fire occurred aboard ship 
in April 1966; that the U.S.S. Coral Sea collided with the 
U.S.S. Iwo Jima in May 1966; that the U.S.S. Coral Sea 
departed for her second combat cruise off the coast of 
Vietnam in July 1966; and that the U.S.S. Coral Sea launched 
her first combat air strikes against North Vietnam targets in 
September 1966.  These records also reflect that following 
her first long tour "on the line" as a member of the 
Seventh Fleet's "Yankee Team" in the Gulf of Tonkin - a 
tour that included an extension dictated by an engineering 
casualty experienced by the U.S.S. Franklin D. Roosevelt - 
the Coral Sea proceeded to the Naval Station Subic Bay, 
Republic of the Philippines for repairs to her aircraft 
elevators, sponsons, and various machinery and equipment and 
a very welcome and much needed rest for the crew.  In October 
1966, the U.S.S. Coral Sea departed Subic Bay enroute to the 
combat operations zone where she remained until December 
1966, her second tour on line.  

The third tour on line for the U.S.S. Coral Sea occurred in 
December and ended in February 1967 as supported by the 
Command History for the 1967 calendar year and the veteran's 
OMPF.  Four Coral Sea planes were shot down in January, three 
man ejected at sea and were rescued safely, one was shot down 
and captured, another ejected over the Gulf of Tonkin after 
his plane was damaged by enemy fire.  The service member was 
dead on arrival at the search and rescue destroyer.  The 
veteran separated from service in June 1967.  The Command 
History from June to December 1967 details combat, missing in 
action, plane crashes, a fire caused by an ignited rocket 
burning nine sailors, an ignited rocket tore the bulkhead, 
and a plane lost in an accident just off the stern of the 
ship.  The Board observes that the Command Histories for the 
period from February 1966 to June 1967 did not contain a 
reference to a plank captain walking into a propeller aboard 
the U.S.S. Coral Sea from February 1966 to June 1967.  

Based on the veteran's statements as corroborated by service 
department personnel records and service medical records, he 
not only sustained a traumatic brain injury where he was told 
he had died but also served aboard a military vessel that 
launched combat air strikes against heavily-defended military 
and logistic installations and lines of communications in 
North Vietnam.  Simply, the evidence places the veteran in a 
combat period, in a combat designator, in a combat unit 
during a time of active combat with the enemy.  Specifically, 
the veteran performed aircraft recoveries and rescues as a 
member of a crash-crew and as a fireman.  See 38 U.S.C.A. § 
1154(b).  

The Board has taken into consideration the August 1996 
statement from the USASCRUR and the fact that the veteran did 
not provide specific dates of the stressors, full names, or 
the complete unit designations of all persons involved.  
However, after a careful review of the service department 
records and the Command Histories aggregated with the 
veteran's statements, the Board resolves any doubt as regards 
to whether the veteran was in combat in favor of the veteran.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.102, 3.304(f) 
(1999).  Therefore, in the absence of any evidence to the 
contrary as to the occurrence of a comrade injury or the 
"propeller incident", aircraft crashes, bombs and munitions 
breaking free and rolling around loose on deck, explosions 
and fires aboard ship, his statements as regards the 
stressors are accepted as credible.  For the purposes of this 
decision, the evidence establishes that the veteran engaged 
in combat with the enemy and that certain claimed stressors 
are related to that combat.  

Therefore, service connection for PTSD is warranted under the 
criteria in effect prior to March 7, 1997.  The veteran has 
presented: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressors actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1996); Cohen, supra.


II.  Increased Ratings

As noted above, the Board finds that the veteran's claims are 
plausible and capable of substantiation and are thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Drosky v. Brown, 10 Vet. App. 251, 245 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631- 32 (1992)).  
The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a). 

 In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected brain concussion and low back 
syndrome with degenerative joint disease.  Accordingly, the 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence on file is 
inadequate for rating purposes.  See 38 C.F.R. §§ 4.1, 4.2 
(1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that a disability rating be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function is affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  See 38 C.F.R. § 4.3. 


A. Brain Concussion

Service connection for a concussion of the brain with no 
residuals was granted in December 1967 and assigned a non-
compensable disability rating under DC 8099.  See 38 C.F.R. 
§§ 4.20, 4.124a.  In a May 1987 rating decision, the RO rated 
the brain concussion as non-compensable under DC 8045, brain 
disease due to trauma.  Id.  In every instance where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when 
the requirements for a compensable rating are not met.  See 
38 C.F.R. § 4.31 (1999).  

The Schedule of Ratings for neurological conditions and 
convulsive disorders provides that disability from the 
following diseases and their residuals may be rated from 10 
percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  Consider especially 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  See 38 C.F.R. § 4.124a.  

Diagnostic Code 8045, brain disease due to trauma, provides 
that purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304, dementia due to head trauma.  See 38 C.F.R. §§ 
4.124a, 4.130 (1999).  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  See 38 C.F.R. § 4.124a.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Id.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996); 38 C.F.R. § 4.2.  However, 
in this case, the Board determines that a brief review of the 
prior medical treatment is warranted to appropriately 
adjudicate this claim.  

The veteran asserts that his memory problems and headaches 
date back to his period of service following his head injury.  

The evidence of record as addressed in the prior section 
suggests that the veteran did not have any behavior problems 
prior to the concussion or for at least 1 year following the 
traumatic brain injury - concussion in-service.  On discharge 
from the hospital in June 1964, the veteran had some definite 
slowing of mental processes and frequent confused episodes.  
He worked with the chaplain center for 4-6 weeks; the 
chaplain states that the veteran was definitely not normal 
during this time.  In October 1964, almost 5 months following 
a severe traumatic head injury, the veteran underwent a 
Commanding Officer's Non Judicial Punishment for drinking as 
a minor and disorderly conduct.  In June 1965, the veteran 
was referred to the legal officer because of charges of 
aggravated assault on his girlfriend.  The psychiatric 
consult at that time refers to the earlier brain concussion 
sustained from the fall from the crash truck.  The 
psychiatrist reported in his evaluation that he was unable to 
find anyone who knew the veteran prior to the accident to 
determine whether there had been any personality change.  He 
denied neurological symptoms.  He reported that has always 
had trouble getting along with people, that he was a loner, 
and frequently lost his temper.  His work had been 
satisfactory, although he did not get along well with other 
men in his division.  

An August 1965 psychiatric consultation reflects that the 
veteran had adjustment difficulties and that the data failed 
to provide evidence to support organic impairment and tended 
to contraindicate it as a source of the behavior problems.  A 
subsequent psychiatric evaluation in August 1965 reflects 
some evidence of anxiety and that his mood seemed depressed.  
There was no evidence of overt psychosis.  Psychological 
testing was done and it indicated no evidence of organic 
brain damage as a late result of this accident.  He had good 
memory.  His intelligence was estimated to be in the average 
to above average range.  His psychological insight was 
minimal.  Since his enlistment, he has made only a borderline 
adjustment due to his difficulty in dealing more closely with 
people, and his being the constant brunt of criticism and 
harassment.  

Service department records to include the veteran's personnel 
file reflect that the veteran's overall professional 
performance from May 1964 to November 1965 was 3.0 to 3.4.  
In February 1966, almost 2 years following the head trauma, 
while stationed at the Barber's Point Naval Air Station, the 
veteran's overall professional performance was 2.8.  The 
personnel officer noted that the veteran needed constant 
supervision on simple tasks.  The veteran's overall 
professional performance in September 1966 was 3.6.  This 
evaluation occurred following transfer to the U.S.S. Coral 
Sea and coincided with his first combat tour.  Thereafter, 
the individual professional performance trait scores were 3.0 
and 3.17.  The veteran was never promoted above seaman 
apprentice.  

An October 1967 VA examination reflects symptomatic 
occasional headaches in the posterior of his head, but these 
were not too frequent.  The veteran's only other symptom as a 
residual of the head injury that he recalled was that he 
disappeared for about 8 hours while on a ship without 
remembering where he was. 

More recent evidence of record dated in January 1994 reflects 
that the veteran's head trauma complicates his disability 
picture and his memory is very poor.  A February 1994 
"PTSR" Clinic, psychiatry service, note reflects that the 
veteran reported having headaches and memory lapses since 
falling off of a [crash] truck in-service.  His recall of his 
history is vague.  His memory is poor.  There may be some 
confabulation in an effort to fill in the blanks.  He did 
spend some brig time for fighting and disrespect.  Upon his 
discharge from the Navy, his poor adjustment continued.  Dr. 
Russell, Ph.D., noted that the head trauma complicates the 
[psychiatric] picture.  

A February 1994 discharge summary from the Minneapolis VA 
Medical Center reflects by veteran's report that he had 
blackouts.  He had a normal encephalogram (EEG) in 1987 and 
1994.  The MRI of the brain in January 1994 was normal.  On 
admission in February 1994, it was noted that the veteran 
showed mild to moderate deficits in immediate and delayed 
recall of paragraph length verbal material.  Right fine 
finger dexterity was mildly slower.  That raised the 
possibility of mild left mesotemporal diencephalic 
dysfunction.  There was no evidence of generalized dementia.  
The pattern was consistent with possible residual deficits 
from a head injury.  Certainly, the veteran could be expected 
to have mild difficulty in retaining lengthy new verbal 
information.  He could be expected to benefit from visual 
aids.  It was originally considered organic delusional 
disorder versus organic personality disorder, rule out 
partial complex seizures, etc.  However, there seemed to be 
no clear organic foundation on which to base such a 
diagnosis.  Certainly, [we] have no specific etiological 
agent except for the early head trauma.  Whether this is a 
depressive disorder with acute incongruent psychotic features 
is of course another possibility but again the examiner found 
it somewhat difficult to make a specific diagnosis.  The 
veteran was discharged to the VA Medical Center in St. Cloud.  
The Axis I diagnoses were major depressive disorder with mood 
incongruent psychiatric symptoms and alcohol abuse.  

In pertinent part, an April 1994 discharge summary from the 
VA hospital in San Antonio, Texas reflects that on admission 
the veteran presented with good eye contact, constricted 
affect, average intelligence, insomnia, and disassociated 
episodes.  

A May 1994 VA letter from the PTSD Clinic Team (PCT) reflects 
sleep difficulties, frequent severe headaches, and increasing 
difficulty in recalling elements of his personal history and 
experience.  He also has difficulty remembering sequences of 
events; he will remember parts of events that happened but is 
often unclear as to when or where certain things have 
happened.  Because of his memory deficits, the veteran 
experiences anxiety in personal and social situations.  He 
has difficulty understanding and completing various types of 
applications and is hesitant in his interactions with others.  
The veteran is aware of his problems with memory and recall 
and carries military and medical records with him; much of 
the information for this assessment was compiled in this way.  
The [PTSD] symptoms, combined with residuals from the 
concussion, result in total disability rendering him 
unemployable.  The Axis III diagnoses included current 
medical problems (residuals from concussion, chronic severe 
headaches, and back strain).

An October 1994 psychiatric consult reflects a long history 
of psychiatric difficulties, major head injury, alcohol 
abuse, and criminal convictions.  This psychological 
evaluation was requested to aid in the assessment of current 
symptomatology.  Prior extensive neuropsychological testing 
had been conducted indicating organic deficits most likely 
related to his head injury.  There was no current evidence of 
a generalized dementing process nor dementia associated with 
alcohol abuse.  The Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2) was marginally valid.  It appeared to 
the evaluator that the veteran exaggerated his current level 
of symptomatology.  The response pattern did not indicate 
confusion or disorientation while responding to the 
questions.  Because of the exaggerated symptoms, the MMPI has 
limited value in clarifying current diagnosis.  The 
impression was that given the veteran's history and review of 
previous testing, primary probable diagnosis includes organic 
brain syndrome resulting from traumatic brain injury.

In relevant part, the October 1994 PTSD examination reflects 
by veteran's report memory loss.  The veteran reports that he 
needs to be told to do something several times before he can 
remember doing it.  He says that "people tell him that he 
talks to strangers that he then does not remember meeting."  
Prior to reviewing the medical records, the differential 
diagnoses included PTSD, organic affective disorder, and 
organic delusional disorder.  After a review of the veteran's 
medical records, the Axis I diagnosis was PTSD; the Axis II 
diagnosis was deferred.  

Neuropsychological evaluations conducted in February 1995 to 
rule out frontal lobe deficit and to assist in a differential 
diagnosis reflects by veteran's report that he was easy to 
get along with prior to his head injury.  His social history, 
by self-report, includes an upbringing in a poor suburban 
family with a strict and abusive father.  Although he dropped 
out of high school in the 10 grade to join the Navy at age 
17, he completed his GED and states that he has earned 36 
college credits in humanities.  He reports, during high 
school, having a number of friends and a wide circle of other 
boys who played baseball, fished, swam, hiked, and dated 
together.  He denies any involvement with the legal 
establishment until after leaving the Navy in June 1967.  A 
January 1995 MRI of the head identifies among other things an 
old right brain stem infarct.  The EEG findings are normal.

Neuropsychological evaluations conducted in February 1995 
reflect that psychomotor activity is decreased and slowed, 
that the veteran methodically worked on visuomotor tasks, and 
that he had adequate remote and recent memory with adequate 
attention and concentration.  He responded rapidly and 
correctly to simple mental computational tasks, but 
impulsively and incorrectly to items that are more difficult.  
He gave up on written computational tasks prior to the 
expiration of the time limit stating, "I don't remember how 
to do algebra."  Judgment and insight are fair with poor 
abstraction ability.  The veteran's current level of 
intellectual functioning on the WAIS-R testing is in the 
average range, which is consistent with an estimate of his 
premorbid IQ.  Overall, he performed somewhat better on 
verbal than on visuoconstructive tasks.  These findings were 
consistent with the 1965 administration of the WAIS.  Of note 
is a low comprehension subtest score due to concrete and 
antisocial response patterns.  He has below average 
concentration for long or boring tasks.  His reaction time is 
depressed with complex stimuli and he displays a tendency to 
either impulsively guess at mental computation under 
differing conditions or to quit before the time limit is 
exceeded.  He is able to adequately learn new material.  
Auditory memory and verbally mediated memory is good for 
simple material and below average for complex material on 
immediate and delayed free-recall.  Of interest is his 
correct delayed recognition of 16-item grocery list with only 
two false positives.  Visual memory for visuoconstruction 
drawings is average for immediate recall and above average 
for delayed.  The veteran's memory performance shows 
inconsistent results with a degradation in performance for 
more complex material.  While he displays a mild deficit in 
auditory memory under the free recall condition, it appears 
that the material is remembered.  He is able to remember 
material appropriate to activities of daily living (e.g., 
when he has appointments, peoples names, where services are 
offered, how to find them, etc.).  Any failure of material to 
be remembered seems to be a combination of both motivation 
and a mild decrease in mental processing efficiency.  Fine 
motor control is adequate, although somewhat slower than 
expected.  Hand-eye coordination is adequate but mildly 
slowed.  Speed of mental processing and visual scanning is 
adequate.  Mental flexibility and concentration are within 
expectations, but reduced.  Mental computation shows varied 
performance across differing conditions (low average to 
average).  Learning of new material shows inconsistent 
results (below average to above average).  He displays 
possibly a mild difficulty with switching sets and 
"perseveration" in problem solving.  He is able to identify 
simple categorical similarities but has difficulty in 
identifying more complex categorical similarities.  All of 
these scores are consistent with his overall pattern of 
performance and are within expectations.  His performance is 
most likely explained by a difficulty in sustaining effort 
over time.  This evaluation finds no clear-cut evidence to 
support a frontal lobe deficit.  The veteran's test 
performance and behavior are most consistent with possible 
mood and anxiety disorder, personality disorder, medication 
regime, and/or an interaction effect of some combination of 
the three.  Intellect and cognitive functioning, as measured 
by the current evaluation, show no decline suggestive of a 
dementing process.  The DSM-IV Axis I diagnoses included no 
neuropsychological diagnosis.  The recommendations included a 
field investigation to rule out organic mood 
disorder/personality change by ascertaining pre-traumatic 
brain injury in 1964 personality adjustment, both pre-
military (e.g., high school records, friends, interaction 
patterns) and military adjustment prior to injury (e.g., 
basic and advanced training records, complaints-workers, 
commanders); consider referral to PCT for evaluation and 
treatment of possible post-traumatic symptomatology; 
neuropsychological re-evaluation as needed should objective 
evidence for mental status changes emerge or persist.  

A March 1995 psychology consult reflects "blackout" 
episodes occurring over many years, episodes lasting from a 
few hours up to a full day.  These episodes are also reported 
in a 1967 neurologic examination.  They appear unrelated to 
alcohol use.  It is not known whether these arise from 
organic causes or from a dissociative state.  The examiner 
noted that the current assessment could not clearly 
differentiate the PTSD symptoms from a possible organic 
mental disorder.  

A June 1995 VA mental disorders examination reflects that 
this examiner previously examined the veteran in October 
1994.  The examiner noted that a concern at the initial 
appointment with the veteran was that he not only had a 
condition of PTSD, but also could be experiencing psychiatric 
disability secondary to a concussion sustained while on 
active duty.  On prior neuropsychological testing, there was 
evidence of a mood and anxiety disturbance.  The psychologist 
stated that he could not rule out any personality change 
secondary to the concussion.  At that time, the psychologist 
recommended a field investigation to gather information about 
the veteran's prior personality before he went into the 
military to determine if there was in fact a personality 
change.  The examiner opined that it would be unlikely for 
the veteran to be a crewmember on a crash-crew if he was 
extremely schizoid as it would require a lot of teamwork and 
interpersonal skills to be effective on a crash-crew.  He 
reportedly is seen as an outpatient in Corpus Cristi and is 
medicated with Perphenazine, Tegretol, Trazodone, and 
Cyproheptadine.  The diagnosis was PTSD, severe, with a 
history of dissociative episodes.  The examiner noted that he 
could not rule out an organic personality syndrome versus a 
schizoid personality disorder.  The organic personality 
syndrome would be based on evidence of any personality change 
following the head injury.  He has a history of alcohol 
abuse.  The Axis III diagnosis was status post closed head 
injury with subarachnoid hemorrhage.  

A lay statement from the veteran's mother dated in May 1997 
reflects that when she signed for her son to join the Navy, 
he was bright, cheerful, thoughtful, ambitious, and outgoing.  
He was given every state board examination in the seventh 
grade and his counselor told her they could have given him 
his high school diploma because he had passed all of the 
examinations.  He would help anyone, always found work, and 
could make a living prior to service.  People were calling 
her six months after he had entered the service wanting him 
to do this or that for them.  When he came back to the 
mainland after being thrown from the crash truck, he was 
different but we thought it would get better as time went by.  
When he was discharged, he moved his wife and daughter to 
Minnesota.  He found a job and tried but he was not the same.  
We thought as time went by things would get better; they did 
not.  His marriage broke up and his life has gone down hill 
ever since.  The blackouts have gotten worse every year.  He 
isolates himself.  Medication seems to be of some help, but 
he still is not of the same personality. 

A May 1997 psychiatric evaluation conducted by Dr. A. 
Karayusuf reflects that the veteran has seizures whenever he 
has physical exertion, loses his balance as part of the 
seizure, and falls to the ground.  Until eight months ago, he 
was drinking two to three times a month and consuming each 
day, 2 cases of beer for a day or two.  The examiner remarked 
that he could not differentiate the blackouts from his 
seizure disorder from the blackouts [brought about] by 
drinking.  On evaluation, his intelligence was in the low 
average range.  Insight was nil.  He showed no psychomotor 
retardation.  

Limited records from the Social Security Administration (SSA) 
to include the July 1997 determination reflect a primary 
diagnosis of anxiety disorders and a secondary diagnosis of 
organic mental disorders (chronic brain syndrome) together 
with the above May 1997 VA psychiatric examination.  The SSA 
determination reflects that the veteran became disabled in 
March 1997.  

In brief, testimony from the September 1997 personal hearing 
reflects that the veteran fell from a truck going 50 miles 
per hour on its way to an emergency.  He does not remember 
hitting the pavement.  He had a MRI of his brain while in a 
federal corrections institute.  Witness testimony reflects 
that the veteran has blackouts that have been diagnosed as 
epileptic seizures.  He has numerous physical ticks, mostly 
at night.  His arms and legs kick and move, and he does not 
have any control of them.  Sometimes she has to look around 
for him.  He gets disoriented and is not sure where he is or 
what he is doing there.  

The July 1999 VA neurological examination reflects that the 
examiner did not have any records of the original 
hospitalization in 1964, though he did have a chance to look 
through the claims file including previous evaluations from 
other hospitals.  The July 1999 report reflects that the 
veteran has been having episodic changes in his behavior.  He 
has been evaluated and diagnosed as having PTSD.  At one time 
or another, he has also had a diagnosis of seizure disorder.  
The veteran reported that he had difficulties with his 
performance and believes it to be related to the injuries he 
sustained in the accident.  The veteran described episodes, 
which are preceded by a spinning sensation followed by a time 
during which he has no control over his arms or legs.  A 
friend who witnessed these episodes reported that he may or 
may not be responsive, but he is not unconscious in the 
traditional sense.  There are no clear tonic-clonic 
movements, no tongue biting, or incontinence.  They last 
anywhere from 20 minutes to three days, although on further 
clarification it sounds like he may have a post-ictal 
lethargy or confusion for approximately three days and that 
most of these spells last 20 minutes.  He was put on 
different anticonvulsants, but he is not on them recently.  
The veteran claims that mentally he has not been able to 
complete additional education, but he does not claim to have 
progressive loss of function.  The EEG was normal and brain 
scans were nonspecifically abnormal in 1995.  The physical 
examination reflects no clear evidence of prior trauma on 
palpation of the skull.  The neck shows slight reduction in 
the range of motion in all directions.  The remainder of the 
general medical examination was unremarkable.  

The neurological examination reflects that the veteran was 
alert.  His cranial nerves were intact.  There were no 
involuntary movements.  His tone was normal.  Cerebellar 
function was normal as shown by finger to nose function.  His 
gait including tandem walk was normal.  The diagnostic 
impression reflects that the veteran claims to have developed 
problems following closed head injury.  Some of these 
problems are episodic and accordingly have been thought to be 
epileptic in nature.  However, the examiner noted that he was 
most struck in reviewing available records with the 
psychiatric disabilities and symptoms that he has had.  The 
examiner opined that he was much more likely to suspect that 
this was probably the nature of these episodic disorders.  
However, this cannot be proven or disproved by this 
compensation and pension examination.  The examiner remarked 
that he could find no major abnormalities on the elemental 
examination.  The examiner also added that he was not making 
any further recommendations for diagnostic studies or further 
treatment recommendations.  

Notwithstanding the fact that the veteran and his mother have 
noted his personality change since the brain concussion in 
1964 or that the SSA in 1997 diagnosed the veteran with 
organic brain syndrome, the most recent VA examinations have 
been unable to identify/ diagnose a "purely" neurological 
brain abnormality that is related to the brain concussion.  
For the purposes of this decision and taking a longitudinal 
view of the evidence as aggregated, the Board finds that the 
evidence weighs in favor of a compensable disability rating 
for purely subjective complaints related to the service-
connected brain concussion, such as mild mental slowing, 
memory loss, headaches, sleep difficulties, and spinning 
(blackouts) other than seizures.  See Heuer v. Brown, 7 Vet. 
App. 379, 386-87 (1995); see also Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) (additional medical opinions are treated 
as corroborating evidence).  

The clinical evidence reflects that immediately after the 
brain concussion, the veteran experienced some amnestic 
episodes and short lived neurologic events.  A neurological 
evaluation in August 1965 reflects that the veteran is of 
average to above average intelligence, a year after the brain 
injury.  Then the veteran reports having problems with his 
memory or amnestic episodes.  Thereafter, he reported having 
headaches.  These symptoms continue after service with 
spinning episodes.  The February 1994 VA hospital discharge 
summary notes mild to moderate deficits in immediate and 
delayed recall.  The examiner noted that the pattern was 
consistent with possible residual deficits from a head 
injury.  In May 1994, the veteran reported increasing 
difficulty in recalling elements of his personal history and 
experience.  The October 1994 VA examination noted prior 
extensive neuropsychological testing indicating organic 
deficits most likely related to the head injury and that 
there was no current evidence of a generalized dementing 
process or dementia associated with alcohol abuse.  The 
neuropsychiatric testing in February 1995 identified no 
clear-cut evidence of any frontal lobe deficit but slight to 
mild reduction in mentation and reaction.  The EEG was normal 
and the brain scans were nonspecifically abnormal in 1995.  
In May 1997, the veteran was evaluated as being of low 
average intelligence.  The July 1999 neuropsychiatric 
evaluation reflects that no major abnormalities were found on 
the elemental examination, that no further recommendations 
for diagnostic studies or treatment were being made, and that 
the veteran's condition was of an episodic nature.  

After multiple psychiatric evaluations to include VA 
hospitalizations, there is no definitive diagnosis of 
dementia, organic brain syndrome, or a frontal lobe deficit.  
Even though the most recent VA examinations are unable to 
diagnose a purely neurological disability attributable to the 
brain concussion, the record is productive of a consistent 
pattern of subjective symptomatology that can be attributed 
to the brain concussion.  In the absence of evidence to the 
contrary and in resolving all reasonable doubt in favor of 
the veteran, the Board finds that a 10 percent disability 
rating for purely subjective complaints as residuals of a 
brain concussion is warranted under DCs 9304-8045 and no 
more.  See 38 C.F.R. § 4.3.  As noted above, this 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  

In the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma or purely neurological 
disabilities such as hemiplegia, epileptiform seizures, or 
facial nerve paralysis attributed to the brain concussion, a 
disability rating higher than 10 percent is not warranted for 
the residuals of the brain concussion.  Thus, the purely 
subjective complaints such as headache, dizziness (spinning), 
difficulty sleeping, and impaired memory associated with the 
brain concussion are appropriately evaluated as 10 percent 
disabling under DCs 9304-8045 for brain disease due to 
trauma.  See 38 C.F.R. §§ 4.124a, 4.130.  


B. Low back syndrome with degenerative joint disease

As previously noted, disability ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
attributable to specific injuries.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4, § 4.1.  It is the intent of the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, to recognize disabilities of the musculoskeletal system 
that result in anatomical damage, functional loss and 
evidence of disuse, and/or abnormal excursion of movement, 
for example, less movement than normal, more movement than 
normal, weakened movement or pain on movement.  See 38 C.F.R. 
§§ 4.45, 4.59 (1999).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. §§ 4.1, 4.10.  

In the present case, the veteran's low back syndrome is rated 
in accordance with disorders of the spine, specifically 
lumbosacral strain; the assigned 20 percent rating is based 
on lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion.  See 38 C.F.R. § 
4.71a, DC 5295.  A rating beyond the veteran's present 20 
percent disability rating requires severe lumbosacral strain, 
including a positive Goldthwaite's sign, a listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint spaces, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295.  

A 40 percent disability rating is also available on the basis 
of severe limitation of motion of the lumbar spine under DC 
5292.  See 38 C.F.R. § 4.71a, DC 5292 (1999).  Ankylosis of 
the lumbar spine in a favorable position would provide a 40 
percent disability rating.  See 38 C.F.R. § 4.71a, DC 5289 
(1999).  A 40 percent disability rating is assigned for 
severe recurring attacks of symptomatology compatible with 
sciatic neuropathy, intervertebral disc syndrome, with 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (1999).  

An October 1994 VA spine examination reflects that the 
veteran injured his back in-service when some bomb racks 
broke and injured his lumbosacral area.  At that time, he was 
treated by rest and medication.  This seemed to resolve the 
problem.  He separated from service in 1967.  The veteran has 
had recurrent episodes of back pain treated in various and 
sundry conservative means, usually consisting of medication 
until approximately three years ago or so when he did have 
some chiropractic treatment to his back.  He most recently 
has been followed up at the Audie L. Murphy Memorial Veterans 
Hospital where he has been treated periodically with 
analgesics.  He has never had any scan or invasive type 
evaluation for his back.  Examination of the lumbosacral area 
reflects that he is able to tilt the upper torso 40 degrees 
to the left and 40 degrees to the right.  He rotates the 
upper torso 50 degrees to the left and 50 degrees to the 
right.  He can flex the upper torso to bring it to beyond 80 
degrees with the vertical.  He has satisfactory heel and toe 
standing.  Reflexes to the knees and to the ankles are intact 
and equal at 2+.  No sensory disturbance is noted to the 
lower extremities.  The examiner was unable to detect any 
weakness of the knee extensors, ankle dorsiflexors, or great 
toe dorsiflexors.  The diagnostic impression was history of 
lumbosacral injury with subsequent recurrent lumbosacral 
discomfort but without history of or clinical evidence to 
suggest any lower extremity radiculopathy.  X-ray examination 
of the lumbosacral spine reflects a small amount of disc 
space narrowing at the level of L3-L4.  There is osteophyte 
formation of the lumbar vertebral bodies.  There is a small 
amount of calcification anterior to the lumbar vertebral 
bodies.  These findings probably represent a mixed picture of 
both "DISH" and degenerative joint disease.  No other 
abnormalities are seen.  

A May 1997 psychiatric evaluation reflects that the veteran 
often goes for walks in the woods for about three to five 
hours a day.  

Testimony from the September 1997 personal hearing reflects 
that the veteran's back bothers him.  When the weather 
changes, his back bothers him "real bad."  He medicates with 
Ibuprofen that does not work "too good."  Most of the time, 
he can "put up with it".  Then, there are other times when 
he cannot get out of bed or move.  He has not had any surgery 
for his back and does not want to have surgery.  The back 
condition has affected his ability to do things, such as 
work.  He lifts bags of groceries into the house as long as 
they are not heavy.  It has been years since he has done 
repair work around the house.  He gets help with shoveling 
snow and heavy lifting.  

Testimony provided by the witness reflects that there have 
been quite a few times that the veteran's back has gone out.  
It is as if the whole thing locks up.  He cannot get up.  He 
cannot move.  He has been in bed for several days, usually 
two or three days.  This has happened two or three times or 
more last year.  He usually walks about a half a mile to five 
or more miles.  

The July 1999 VA spine examination reflects that the claims 
file was reviewed as well as some records provided by the 
veteran.  The veteran complained of "nearly daily pain in 
his lower back" that is exacerbated by exertion and relieved 
by rest.  He also has some stiffness in his lower back.  
Occasionally, the pain goes into his anterior thighs.  This 
has been getting worse over the past several years.  He is on 
no medications.  His flare-ups frequently follow exertion or 
working around the house and are relieved by rest.  There is 
no increased functional impairment during the flare-ups 
except for increased pain.  He does not use crutches, braces, 
or canes.  He is unable to work because of his back condition 
and neuropsychiatric symptoms.  On physical examination, the 
straight leg raise is negative.  Motor and sensation of the 
lower extremities are intact.  There is no tenderness or 
spasm.  There are no postural abnormalities, except that the 
veteran did hold his back straight when he got up from a 
chair.  The veteran reported that any motion of his spine was 
painful.  The lumbar spine had 10 degrees of extension and 90 
degrees of flexion.  There was 30 degrees of lateral bending 
to the left and to the right.  The diagnosis was post-
traumatic degenerative arthritis of the lumbar spine.  

The Board acknowledges the testimony provided in support of 
an increased rating for the low back syndrome to include the 
fact that the veteran does have pain on motion of his spine 
and recurrent episodes of back pain as supported by the 
clinical evidence.  However, on review of the 1994 and 1999 
VA spine examinations, the Board observes that the veteran's 
disability appears to be stable except for no more than 
moderate limitation of extension of the lumbar spine.  This 
determination is based on the fact that the veteran is not 
currently medicating the back disability as reported on the 
July 1999 VA examination.  He testified in September 1997 
that most of the time he puts up with [the pain].  He and his 
witness testified that he had had several flare-ups where he 
was restricted to his bed for 2 to 3 days in the last year 
(September 1996 to September 1997).  Further, the most recent 
VA spine examination reflects that there was no increased 
functional impairment on flare-ups except for pain.  The 
examination also reflected that there was no spasm, 
tenderness, or postural abnormalities except that the veteran 
held his back straight when he raised up from a chair.  Even 
considering DeLuca, the veteran reported on examination that 
there is no increased functional loss due to pain on flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (the 
disability rating accounts for functional loss due to pain 
and limitation on motion); 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Therefore, the limitation of extension in the absence of 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion does not warrant a 40 percent disability rating under 
DC 5295.  

Likewise, a higher disability rating is not warranted under 
DC 5289, ankylosis of the lumbar spine, because ankylosis was 
not shown on VA examination.  A 40 percent disability rating 
is not warranted under DC 5292 because severe limitation of 
motion of the lumbar spine was not shown.  Similarly, a 40 
percent disability rating is not warranted under DC 5293, 
intervertebral disc syndrome, because severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief are not shown on examination or reported by the 
veteran.  In sum, the veteran's primary complaints and the 
examiner's objective findings demonstrate [almost] daily pain 
exacerbated by exertion and relieved by rest without 
increased functional impairment, limitation of extension of 
the lumbar spine, no spasm, no tenderness, no postural 
abnormalities, or use of pain medication.  Accordingly, the 
low back syndrome with degenerative joint disease is 
appropriately rated as 20 percent disabling under DC 5295.  

In the August 1999 supplemental statement of the case, the RO 
noted that consideration of 38 C.F.R. § 3.321 (1999) had been 
given, but the case was not considered so unusual as to 
warrant referral to the Director, Compensation and Pension, 
for a higher rating on an extraschedular basis.  In reviewing 
this case, the Board also must consider whether additional 
benefits are warranted under any of the provisions of Parts 3 
and 4.  As to the disability picture presented in this case, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  In this 
regard, the Board notes that the veteran is unemployed and 
receives Social Security benefits for psychiatric diagnoses.  
The Board acknowledges the veteran's contentions that he is 
limited in his ability to do heavy lifting or to work, and 
that flare-ups frequently occur following exertion or working 
around the house.  However, these factors are not so 
exceptional as to preclude the use of the regular rating 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  In sum, the 
Schedule for Rating Disabilities is shown to provide a fair 
and adequate basis for rendering a decision as regards the 
low back syndrome with degenerative joint disease.  In the 
absence of an exceptional or unusual disability picture 
marked by frequent hospitalizations for the disability, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (1999).  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.

Entitlement to a 10 percent disability rating for a brain 
concussion with purely subjective complaints is granted.  

Entitlement to a disability rating in excess of 20 percent 
for low back syndrome with degenerative joint disease is 
denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

